United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0021
Issued: September 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2019 appellant, through counsel, filed a timely appeal from a July 1, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the July 1, 2019 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish disabled recurrence
of disability commencing August 30 2018 due to her accepted June 12, 2015 employment injury.
FACTUAL HISTORY
On June 12, 2015 appellant, then a 40-year-old postal support employee clerk, filed a
traumatic injury claim (Form CA-1) alleging that on that date she sustained a right upper extremity
condition when moving a mail rack while in the performance of duty. OWCP accepted the claim
for a right shoulder sprain.
On January 5, 2016 Dr. Neil Negrin, a Board-certified orthopedic surgeon, performed an
authorized arthroscopic repair of the right glenoid labrum.
The employing establishment indicated that appellant had bid on a full-time permanent job
and was hired on April 30, 2016 as a full-time, full-duty mail processing clerk.
In a September 20, 2017 report, Dr. Negrin diagnosed possible right ulnar neuropathy and
cervical radiculopathy affecting the right upper extremity. He provided work restrictions on
October 2, 2017 limiting lifting, carrying, pulling, and pushing to 30 pounds and restricting
appellant from performing certain work tasks and machines.
Appellant accepted a modified-duty position on October 4, 2017.
In a February 5, 2018 report, Dr. Christopher Haraszti, a Board-certified orthopedic
surgeon, noted that appellant was involved in a November 2016 motor vehicle accident with
subsequent cervical spine pain. He diagnosed a degenerative tear of the glenoid labrum of the
right shoulder, right hand numbness consistent with cubital tunnel syndrome versus cervical
radiculopathy, and cervical radiculopathy at C5.4
In an August 9, 2018 report, Dr. Haraszti returned appellant-to-modified light-duty work
with no overhead lifting or lifting more than 10 pounds with the right arm, no working the delivery
bar code sorter, flat sequencing system, or automatic induction machines, and limiting use of the
“Speedy” machine to three hours. He prescribed physical therapy and stated that appellant would
be reevaluated in six weeks.
In a September 20, 2018 report, Dr. Kevin G. McCowan, a Board-certified surgeon,
recounted appellant’s history of injury and treatment. He diagnosed a right shoulder sprain and
labral tear and provided work restrictions.
On September 22, 2018 appellant filed several claims for compensation (Form CA-7) for
the period August 30 to September 7, 2018, alleging that she was “sent home” as there was no
work available within her medical restrictions.

4

Appellant participated in physical therapy treatments from May to July 2018.

2

In a September 22, 2018 letter, an employing establishment supervisor, noted that the
employing establishment had accommodated appellant’s work restrictions since October 2, 2017.
She referred appellant to the accommodations committee “for a potential light[-]duty assignment.
However, [appellant] reported back to work with a letter from” OWCP “reflecting approval status
dated August 16, 2018.” The supervisor noted that appellant was off work from August 31
through September 7, 2018.
On October 9, 2018 OWCP expanded its acceptance of the claim to include a glenoid
labrum tear of the right shoulder.
In a development letter dated October 9, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her claim for compensation for the dates August 30 to
September 7, 2018. It advised her of the type of factual and medical evidence needed, including
clarification of the dates of disability claimed, and whether she was claiming a spontaneous
worsening of the accepted right shoulder injury or a new injury or condition caused by subsequent
occupational exposure. OWCP afforded appellant 30 days to submit the necessary evidence.
In response, appellant submitted a November 8, 2018 statement asserting that management
had made copies of her work limitations and had sent her home as there was no work available
within those restrictions. She submitted additional evidence.
In a report dated January 5, 2018, Dr. Awais Butt, a chiropractor, noted that appellant
sustained back injuries in an October 5, 2017 motor vehicle accident. 5
In a May 31, 2018 report, Dr. Haraszti returned appellant to light-duty work with no
overhead lifting or lifting more than 10 pounds with the right upper extremity, no or limited use
of various machines. OWCP also received reports from Dr. McCowan dated September 20 to
October 18, 2017.
Dr. Ellis Efobi, a general practitioner, in a November 19, 2018 report, provided work
restrictions.
By decision dated November 30, 2018, OWCP denied appellant’s Form CA-7 claims for
compensation for the period August 30 to September 7, 2018. It found that there was no medical
documentation of record establishing that she was disabled from work for the claimed period due
to her accepted employment injury.
On December 11, 2018 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review which was conducted April 17, 2019.
During the hearing, appellant testified that her physicians modified her work restrictions in
August 2018 because of an increase in pain symptoms. She contended that the employing
establishment sent her home from work from August 30 to September 7, 2018. Appellant returned
to limited-duty work on September 7, 2018 and continued on modified duty.

5

Appellant also submitted an October 31, 2017 magnetic resonance imaging scan study of the cervical spine
demonstrating an acute C5-6 disc herniation superimposed on multi-level degenerative changes.

3

OWCP received a December 17, 2018 report by Dr. McCowan, December 27, 2018 and
February 1, 2019 reports by Dr. Charles E. Willis, a pain management specialist, and a
February 18, 2019 report from Dr. Efobi noting continuing right upper extremity symptoms. 6
By decision dated July 1, 2019, an OWCP hearing representative affirmed the
November 30, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 7 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.8 For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury. 9 This burden
of proof requires that a claimant furnish medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that, for each period of disability
claimed, the disabling condition is causally related to the employment injury, and supports that
conclusion with medical reasoning. 10
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.11 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. 12
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. 13

6

Appellant also submitted a March 12, 2019 functional capacity evaluation pursuant to a schedule award claim
then under development by OWCP.
7

Supra note 2.

8

See D.M., Docket No. 18-0527 (issued July 29, 2019); B.K., Docket No, 18-0386 (issued September 14, 2018);
see also Amelia S. Jefferson, 57 ECAB 183 (2005).
9

W.H., Docket No. 19-0168 (issued May 10, 2019); see D.G., Docket No. 18-0597 (issued October 3, 2018).

10

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018).

11

20 C.F.R. § 10.5(x); see V.H., Docket No. 18-0456 (issued August 9, 2019).

12

Id.

13

See S.G., Docket No. 18-1076 (issued April 11, 2019); William A. Archer, 55 ECAB 674 (2004); Fereidoon
Kharabi, 52 ECAB 291 (2001).

4

ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted appellant’s June 12, 2015 claim for right shoulder sprain. On
October 4, 2017 she returned to light-duty work based on his physician’s restrictions. Appellant
thereafter filed claims for wage-loss compensation.
In a September 22, 2018 letter, an employing establishment supervisor, noted that the
employing establishment had accommodated appellant’s work restrictions since October 2, 2017.
She referred appellant to the accommodations committee “for a potential light[-]duty assignment.
However, [appellant] reported back to work with a letter from” OWCP “reflecting approval status
dated August 16, 2018.” She noted that appellant was off work from August 31 through
September 7, 2018.
In response to OWCP’s compensation claim development letter, appellant submitted a
November 8, 2018 statement asserting that management had made copies of her work limitations
and had sent her home as there was no work available within those restrictions.
The Board finds that the evidence of record is insufficient to determine whether, at the
time, a light-duty job remained available for appellant to perform or whether it had been withdrawn
resulting in a recurrence of disability. As noted above, OWCP’s regulations allow her to establish
a recurrence of disability when a light-duty job is withdrawn or when there is a change in her work
restrictions.14 Accordingly, the evidence of record must be fully developed so that it contains
accurate information regarding appellant’s claim in order to determine whether she sustained a
recurrence of disability.15
It is well established that, proceedings under FECA are not adversarial in nature and, while
the employee has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. 16 Accurate information regarding whether
appellant’s limited-duty assignment remained available, is essential to determine whether she
sustained a recurrence of disability. OWCP must, therefore, make proper factual findings of
whether her limited-duty assignment was still available, and resulted in a recurrence of disability. 17
This evidence is of the character normally obtained from the employing establishment and is more
readily accessible to OWCP than to appellant. 18 On remand, OWCP shall request that the
employing establishment clarify the circumstances of appellant’s cessation of work and whether
her modified-duty assignment remained available or had been withdrawn on or about

14

Supra note 12.

15

See D.M., Docket No. 18-0527 (issued July 29, 2019); J.G., Docket No. 17-0910 (issued August 28, 2017); M.A.,
Docket No. 16-1602 (issued May 22, 2017).
16

D.M., id.; Donald R. Gervais, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233 (1983).

17

See D.M., id.; Y.R., Docket No. 10-1589 (issued May 19, 2011).

18

D.M., id.; J.T., Docket No. 15-1133 (issued December 21, 2015); J.S., Docket No. 15-1006 (issued
October 9, 2015).

5

August 30, 2018.19 Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 1, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: September 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

19

K.T., Docket No. 17-0009 (issued October 8, 2019).

6

